Breitel, J. (dissenting).
I dissent and vote to reverse on the ground that this case involves pre-arraignment issues which arose before the decision of the Supreme Court in Miranda v. Arizona (384 U. S. 436), to which the rationale in People v. Bodie (16 N Y 2d 275), and the holding in People v. Malloy (22 N Y 2d 559), apply. I would agree, however, that as to cases involving similar issues arising since the pre-arraignment rules laid down in the Miranda case (supra) different rules should apply. In the light of the Miranda rules, it is no *150longer necessary or desirable to apply the strict standards of the Bodie and Malloy eases (supra). Those standards, for the reasons given in the majority opinion, prodube an anom'aly. There should no longer be different rules in this respect for arrests made on warrants and those made without warrants, effected after the Miranda rules became applicable.
Chief Judge Fuld and Judges Burke, Scileppi and Keating concur with Judge Bergan ; Judge Breitel dissents and votes to reverse in a separate opinion in which Judge Jasen concurs.
Order affirmed.